TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      444444444444444
                                      NO. 03-05-00503-CV
                                      444444444444444


                   Charles Gorham, Administrator, City of Austin Human
                              Rights Commission, Appellant

                                                v.

                        Lakewood Homeowners Association, Appellee



44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. GN502376, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING
44444444444444444444444444444444444444444444444444444444444444444


                            MEMORANDUM OPINION


               Appellant Charles Gorham, Administrator, City of Austin Human Rights

Commission, filed an unopposed motion to dismiss this appeal. Accordingly, we grant the motion

to dismiss this appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: November 4, 2005